                  Case 2:21-cr-00046-BHS Document 9 Filed 03/19/21 Page 1 of 2




 1                                                           Magistrate Judge Mary Alice Theiler
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                           NO. CR21-046-RAJ
11
                                Plaintiff
12                                                         MOTION FOR DETENTION
                           v.
13
       DAVID NATHANIEL HOFFMAN,
14
                                Defendant.
15
16                   The United States moves for pretrial detention of the Defendant, pursuant
17 to 18 U.S.C. 3142(e) and (f)
18           1.      Eligibility of Case. This case is eligible for a detention order because this
19 case involves (check all that apply):
20           ☒       Crime of violence (18 U.S.C. 3156).
21           ☐       Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
22
     of ten years or more.
23
             ☐       Crime with a maximum sentence of life imprisonment or death.
24
             ☐       Drug offense with a maximum sentence of ten years or more.
25
             ☐       Felony offense and defendant has two prior convictions in the four
26
27 categories above, or two State convictions that would otherwise fall within these four
   categories if federal jurisdiction had existed.
28
      MOTION FOR DETENTION/                                             UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE
      United States v. Hoffman, CR21-46RAJ - 1
                                                                                         5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:21-cr-00046-BHS Document 9 Filed 03/19/21 Page 2 of 2




 1           ☐       Felony offense involving a minor victim other than a crime of violence.
 2           ☐       Felony offense, other than a crime of violence, involving possession or use
 3
     of a firearm, destructive device (as those terms are defined in 18 U.S.C. 921), or any
 4
     other dangerous weapon.
 5
             ☐       Felony offense other than a crime of violence that involves a failure to
 6
     register as a Sex Offender (18 U.S.C. 2250).
 7
             ☒       Serious risk the defendant will flee.
 8
             ☒       Serious risk of obstruction of justice, including intimidation of a
 9
     prospective witness or juror.
10
             2.      Reason for Detention. The Court should detain defendant because there
11
     are no conditions of release which will reasonably assure (check one or both):
12
13           ☒       Defendant's appearance as required.

14           ☒       Safety of any other person and the community.
15           3.      Time for Detention Hearing. The United States requests the Court
16 conduct the detention hearing at the initial appearance.
17           4.      Status of Defendant. Defendant is detained at the Federal Detention
18 Center at SeaTac pursuant to a Detention Order (Dkt. 10) in Case Number
19 CR19-5457BHS.
20           DATED this 19th day of March, 2021.
21                                               Respectfully submitted,
22                                               TESSA M. GORMAN
23                                               Acting United States Attorney
24                                               s/Ye-Ting Woo
25                                               YE-TING WOO
                                                 Assistant United States Attorney
26
27
28
      MOTION FOR DETENTION/                                                  UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE
      United States v. Hoffman, CR21-46RAJ - 2
                                                                                          5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
